Case 4:18-cv-00824-O Document 86 Filed 06/17/21           Page 1 of 24 PageID 1219


              UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS
                  FORT WORTH DIVISION


  Bear Creek Bible Church and
  Braidwood Management Inc., on
  behalf of themselves and others similarly
  situated,

                        Plaintiffs,

  v.
                                                 Case No. 4:18-cv-00824-O
  Equal Employment Opportunity
  Commission; Charlotte A. Burrows,
  Jocelyn Samuels, Janet Dhillon, Keith
  E. Sonderling, and Andrea R. Lucas,
  in their official capacities as chair, vice-
  chair, and commissioners of the Equal
  Employment Opportunity Commission;
  Merrick Garland, in his official capacity
  as Attorney General of the United States;
  United States of America,

                        Defendants.


 PLAINTIFFS’ FOURTH AMENDED CLASS-ACTION COMPLAINT
       Since 2015, the Equal Employment Opportunity Commission has claimed that
 Title VII outlaws employment discrimination on account of sexual orientation or gen-
 der identity. See Baldwin v. Foxx, EEOC Doc. No. 0120133080, 2015 WL 4397641
 (EEOC July 16, 2015); Macy v. Holder, EEOC Doc. No. 0120120821, 2012 WL
 1435995 (EEOC Apr. 20, 2012); see also Exhibits 1–2 (EEOC guidance documents).
 The Supreme Court recently adopted a similar interpretation of Title VII’s prohibi-
 tion on sex discrimination. See Bostock v. Clayton County, 140 S. Ct. 1731, 1737
 (2020). But neither the text of Title VII nor the EEOC’s regulatory guidance makes




 plaintiffs’ fourth amended class-action complaint                        Page 1 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21              Page 2 of 24 PageID 1220



 any exemptions or accommodations for employers that oppose homosexual or trans-
 gender behavior on religious grounds. The failure to provide a religious exemption
 to this supposed anti-discrimination requirement violates the Religious Freedom Res-
 toration Act and the First Amendment. The plaintiffs seek a declaratory judgment to

 that effect.
     The plaintiffs also seek a declaration that Title VII’s prohibition on “sex” discrim-
 ination, as interpreted in Bostock, allows any employer — religious or secular — to fire
 or refuse to hire bisexual employees, so long as the employer regards bisexual behavior

 or orientation as equally unacceptable in a man or a woman. The plaintiffs also seek a
 declaration that Title VII (as interpreted in Bostock) allows employers to continue fir-
 ing or (refusing to hire) employees who engage in homosexual or transgender behav-
 ior, by establishing rules of conduct that apply equally to both sexes and would lead
 to the same result if the employee’s biological different were different.

                         JURISDICTION AND VENUE
     1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28
 U.S.C. § 1343.
     2.   Venue is proper because a substantial part of the events giving rise to the
 claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).

                                       PARTIES
     3.   Plaintiff Bear Creek Bible Church is a nonprofit incorporated under the laws
 of Texas. It is located in Tarrant County, Texas.
     4.   Plaintiff Braidwood Management Inc. is a for-profit, closely held corporation
 incorporated under the laws of Texas.




 plaintiffs’ fourth amended class-action complaint                            Page 2 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21               Page 3 of 24 PageID 1221



         5.   Defendant Equal Employment Opportunity Commission (EEOC) is an
 agency of the federal government. Its offices are located at 131 M Street NE, Wash-
 ington, D.C. 20002. The EEOC is charged with enforcing Title VII of the Civil
 Rights Act of 1964.

         6.   Defendants Charlotte A. Burrows, Jocelyn Samuels, Janet Dhillon, Keith E.
 Sonderling, and Andrea R. Lucas, are chair, vice-chair, and commissioners of the
 Equal Employment Opportunity Commission. They are sued in their official capaci-
 ties.

         7.   Defendant Merrick Garland is Attorney General of the United States. His
 office is located at 950 Pennsylvania Avenue NW, Washington, D.C. 20530. The At-
 torney General, like the EEOC, is charged with enforcing Title VII, and he is empow-
 ered to bring civil actions to enforce the statute when a case is referred to him by the
 EEOC. See 42 U.S.C. § 2000e-5(f)(1). His department also oversees and influences
 the litigation of federal agencies, especially on appeal and at the Supreme Court. At-
 torney General Garland is sued in his official capacity.
         8.   Defendant United States of America is the federal government of the United
 States of America.

                               STATEMENT OF FACTS
         9.   Title VII of the Civil Rights Act of 1964 forbids employers to “discriminate
 against any individual with respect to his compensation, terms, conditions, or privi-
 leges of employment, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-
 2(a)(1).
         10. Title VII also forbids an employer to “limit, segregate, or classify his em-
 ployees or applicants for employment in any way which would deprive or tend to
 deprive any individual of employment opportunities or otherwise adversely affect his




 plaintiffs’ fourth amended class-action complaint                             Page 3 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21            Page 4 of 24 PageID 1222



 status as an employee, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-
 2(a)(2).
     11. The EEOC has interpreted these statutory prohibitions on “sex” discrimi-
 nation to include discrimination on account of sexual orientation or gender identity.

 See Baldwin v. Foxx, EEOC Doc. No. 0120133080, 2015 WL 4397641 (EEOC July
 16, 2015) (sexual orientation); Macy v. Holder, EEOC Doc. No. 0120120821, 2012
 WL 1435995 (EEOC Apr. 20, 2012) (gender identity).
     12. The EEOC has also issued a “guidance document” that demands that em-

 ployers recognize same-sex marriage on the same terms as opposite-sex marriage. See
 Preventing Employment Discrimination Against Lesbian, Gay, Bisexual or Transgen-
 der Workers, available at https://bit.ly/2MnDzG5 (last visited on June 17, 2021)
 (“Examples of sex discrimination involving sexual orientation include . . . denying
 spousal health insurance benefits to a female employee because her legal spouse is a
 woman, while providing spousal health insurance to a male employee whose legal
 spouse is a woman.”) (attached as Exhibits 1 and 2).
     13. The EEOC also demands that employers allow employees into restrooms
 that correspond to the “gender identity” that they assert — regardless of the individ-
 ual’s biological sex, regardless of whether the individual has had a sex-change opera-
 tion, and regardless of any objections or privacy concerns that might be raised by
 other employees. See Lusardi v. Dep’t of the Army, EEOC Appeal No. 0120133395,
 2015 WL 1607756 (April 1, 2015); Preventing Employment Discrimination Against
 Lesbian,   Gay,   Bisexual   or     Transgender   Workers,   available   at     https://
 bit.ly/2MnDzG5 (last visited on June 17, 2021) (“Title VII is violated where an
 employer denies an employee equal access to a common restroom corresponding to
 the employee’s gender identity”).
     14. The text of Title VII makes no exemptions or accommodations for employ-
 ers that hold sincere religious objections to homosexuality or transgender behavior.


 plaintiffs’ fourth amended class-action complaint                             Page 4 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21            Page 5 of 24 PageID 1223



 The only religious accommodations in Title VII appear at 42 U.S.C. § 2000e-1(a)
 and 42 U.S.C. § 2000e-2(e)(2), which allow religious organizations and religious
 schools to limit employment to members of a particular religion. Nothing in Title VII
 exempts any religious employer from the statute’s prohibition on sex discrimination.

     15. Because Title VII’s statutory exemptions are constitutionally insufficient to
 protect the autonomy and religious freedom of churches and religious institutions,
 the Supreme Court has recognized a “ministerial exception” in the First Amendment,
 which categorically exempts a religious group’s selection of its ministers from the

 reach of anti-discrimination law. See, e.g., Our Lady of Guadalupe School v. Morrissey-
 Berru, 140 S. Ct. 2049 (2020). This “ministerial exemption” protects the Catholic
 church from being forced to hire women as priests — notwithstanding the text of Title
 VII — and it protects other churches from being forced to hire practicing homosexuals
 as clergy. But this “ministerial exception” is no help to Christian-owned businesses
 that oppose homosexuality and transgender behavior on religious grounds. And the
 “ministerial exemption” does nothing to shield churches or religious schools that re-
 quire non-ministerial employees such as secretaries and janitors to refrain from homo-
 sexual behavior.
     16. The EEOC refuses to acknowledge that RFRA and the First Amendment
 limit the application of Title VII to religious employers who object to homosexual
 and transgender behavior. And the EEOC readily brings lawsuits against Christian
 businesses that oppose these behaviors without regard to their rights under RFRA
 and the First Amendment. See, e.g., EEOC v. R.G. & G.R. Harris Funeral Homes Inc.,
 884 F.3d 560 (6th Cir. 2018) (EEOC lawsuit against a Christian funeral home for
 refusing to allow a biologically female employee to dress like a man).
     17. Other policies, regulations, and executive orders adopted by the federal gov-
 ernment attempt to prohibit discrimination on account of sexual orientation and gen-




 plaintiffs’ fourth amended class-action complaint                           Page 5 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21               Page 6 of 24 PageID 1224



 der identity without any exceptions or allowances for religious employers or institu-
 tions. See, e.g., Executive Order 13672 (prohibiting government contractors from dis-
 criminating on account of sexual orientation and gender identity, without any accom-
 modations for religious institutions); 45 C.F.R. § 75.300(d) (requiring recipients of

 HHS grants to “treat as valid the marriages of same-sex couples,” without any accom-
 modations for religious institutions).

                      BOSTOCK V. CLAYTON COUNTY
     18. On June 15, 2020, the Supreme Court announced its judgment in Bostock
 v. Clayton County, 140 S. Ct. 1731 (2020).
     19. Bostock holds that Title VII’s prohibition on “sex” discrimination prohibits
 employers from firing or refusing to hire individuals “for being homosexual or
 transgender.”

     20. Bostock explained that an employer who fires an employee for conduct or
 personal attributes that it would tolerate in a person of the opposite biological sex has
 made the employee’s sex the “but-for cause” of his discharge, and that (in the Court’s
 view) automatically violates the statutory command of Title VII. The Court explained:

        If the employer fires the male employee for no reason other than the
        fact he is attracted to men, the employer discriminates against him for
        traits or actions it tolerates in his female colleague. Put differently, the
        employer intentionally singles out an employee to fire based in part on
        the employee’s sex, and the affected employee’s sex is a but-for cause of
        his discharge. Or take an employer who fires a transgender person who
        was identified as a male at birth but who now identifies as a female. If
        the employer retains an otherwise identical employee who was identi-
        fied as female at birth, the employer intentionally penalizes a person
        identified as male at birth for traits or actions that it tolerates in an
        employee identified as female at birth. Again, the individual employee’s
        sex plays an unmistakable and impermissible role in the discharge deci-
        sion.
 Bostock, 140 S. Ct. at 1741–42.




 plaintiffs’ fourth amended class-action complaint                              Page 6 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21                Page 7 of 24 PageID 1225



     21. Bostock also makes clear that an employer does not violate Title VII if it fires
 an employee for conduct or personal attributes that it would not tolerate in an em-
 ployee of the opposite biological sex:

        Take an employer who fires a female employee for tardiness or incom-
        petence or simply supporting the wrong sports team. Assuming the em-
        ployer would not have tolerated the same trait in a man, Title VII stands
        silent.
 Bostock, 140 S. Ct. at 1742.
     22. The implications of Bostock are far-reaching. The Court held that an em-
 ployer violates Title VII whenever an employee’s biological sex is a “but-for cause” of
 an adverse employment action. See Bostock, 140 S. Ct. at 1739 (“Title VII’s ‘because
 of’ test incorporates the simple and traditional standard of but-for causation. That

 form of causation is established whenever a particular outcome would not have hap-
 pened ‘but for’ the purported cause. In other words, a but-for test directs us to change
 one thing at a time and see if the outcome changes. If it does, we have found a but-
 for cause. . . . So long as the plaintiff’s sex was one but-for cause of that decision, that
 is enough to trigger the law.” (citations and some internal quotation marks omitted)).
 The Court also held that this was the only permissible interpretation of the statutory

 language. See Bostock, 140 S. Ct. at 1749 (“[N]o ambiguity exists about how Title
 VII’s terms apply to the facts before us.”).
     23. These statements in Bostock prohibit employers from enforcing sex-specific
 dress or grooming codes. See Bostock, 140 S. Ct. at 1741 (“[I]f changing the em-
 ployee’s sex would have yielded a different choice by the employer — a statutory vio-
 lation has occurred.”). They also render employers incapable of preventing their em-
 ployees from entering and using restrooms reserved for the opposite sex, regardless
 of the employee’s purpose or desire for accessing the opposite-sex restroom. See id.;
 id. at 1745–46 (“[N]othing in Title VII turns on the employer’s labels or any further
 intentions (or motivations) for its conduct beyond sex discrimination.”). At the end



 plaintiffs’ fourth amended class-action complaint                               Page 7 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21              Page 8 of 24 PageID 1226



 of its opinion, the Bostock Court says it that it “do[es] not purport to address bath-
 rooms, locker rooms, or anything else of the kind.” Id. at 1753. But no court can
 uphold the legality of sex-specific dress codes and restrooms under Title VII without
 contradicting numerous statements that appear in the Bostock majority opinion.

     24. In response to Bostock, the EEOC has issued an additional guidance docu-
 ment announcing that Bostock interpreted Title VII to prohibit employment discrim-
 ination against an individual “on the basis of sexual orientation or transgender status.”
 Exhibit 8.

      STATEMENT OF FACTS — BEAR CREEK BIBLE CHURCH
     25. Bear Creek Bible Church is a nondenominational church located in Keller,
 Texas.
     26. Bear Creek Bible Church believes that the Bible is the Word of God.

     27. In 2015, Bear Creek Bible Church added the following statement to its
 bylaws:

          That God’s plan for human sexuality is to be expressed only within the
          context of marriage, that God created man and woman as unique bio-
          logical persons made to complete each other. God instituted monoga-
          mous marriage between male and female as the foundation of the family
          and the basic structure of human society. For this reason, we believe
          that marriage is exclusively the union of one genetic male and one ge-
          netic female (Gen 2:24; Matt 19:5–6, Mark 10:6–9; Romans 1:26–27;
          I Cor 6–9).
     28. Bear Creek Bible Church requires its employees to live according to Biblical
 teaching on matters of sexuality and gender. Because of this, the church will not con-
 sider practicing homosexuals, bisexuals, crossdressers, or transgender or gender non-
 conforming individuals for church employment — including employment for non-
 ministerial positions.
     29. Bear Creek Bible Church does not recognize same-sex marriage and will not
 offer benefits to same-sex partners of its employees. Indeed, any church employee




 plaintiffs’ fourth amended class-action complaint                            Page 8 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21              Page 9 of 24 PageID 1227



 who enters into a same-sex marriage would face immediate dismissal from employ-
 ment.
     30. Bear Creek Bible Church also requires its employees to use the restroom
 designated for their biological sex. Church employees are not permitted to use re-

 strooms designated for the opposite biological sex.
     31. Bear Creek Bible Church has at least 15 employees, so it is subject to the
 requirements of Title VII. Some of these employees are non-ministerial employees
 such as secretaries and custodians.

   STATEMENT OF FACT S — BRAIDWOOD MANAGEMENT INC.
     32. Dr. Steven F. Hotze is the founder, owner, and CEO of the Hotze Health
 & Wellness Center. The Hotze Health & Wellness Center is the DBA (“doing busi-
 ness as”) name of Hotze Medical Association P.A., a Texas professional association.

     33. Dr. Hotze is a Christian, and he believes that the Bible is the Word of God.
 Dr. Hotze operates his businesses according to Christian and Biblical principles and
 teaching.
     34. The people who work at the Hotze Health & Wellness Center are employed
 by a separate management company called Braidwood Management Inc. Braidwood
 is a Texas corporation, and it is owned by a trust of which Dr. Hotze is the sole trustee

 and beneficiary. Dr. Hotze is also the President, Secretary, Treasurer, and sole member
 of the Board of Braidwood.
     35. Braidwood employs approximately 70 individuals, and its employees work
 at one of the following three business entities, each of which is owned or controlled
 by Dr. Hotze: the Hotze Health & Wellness Center, Hotze Vitamins, or Physicians
 Preference Pharmacy International LLC.




 plaintiffs’ fourth amended class-action complaint                            Page 9 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21               Page 10 of 24 PageID 1228



      36. Because Dr. Hotze operates his corporations as Christian businesses, he does
  not allow Braidwood to hire or employ individuals who are engaged in sexually im-
  moral behavior or gender non-conforming conduct of any sort, including homosex-
  uality, cross-dressing, and transgenderism.

      37. Dr. Hotze does not allow Braidwood to recognize same-sex marriage or
  extend benefits to an employee’s same-sex partner, because that would lend approval
  to homosexual behavior and make him complicit in sin, in violation of his sincere
  religious beliefs.

      38. Dr. Hotze also will not allow Braidwood to recognize same-sex marriage
  because the law of Texas continues to define marriage as the union of one man and
  one woman, and the law of Texas continues to prohibit private employers such as
  Braidwood from recognizing homosexual marriage. See Tex. Const. art. I § 32 (“Mar-
  riage in this state shall consist only of the union of one man and one woman.”); Tex.
  Family Code § 6.204(b) (“A marriage between persons of the same sex or a civil union
  is contrary to the public policy of this state and is void in this state.”). Texas has not
  repealed or amended these laws in response to Obergefell v. Hodges, 135 S. Ct. 2584
  (2015). Neither Dr. Hotze nor Braidwood is subject to the Supreme Court’s inter-
  pretation of the Fourteenth Amendment in Obergefell because neither is a state actor.
      39. Dr. Hotze does not permit employees of Braidwood to use a restroom des-
  ignated for members of the opposite biological sex — regardless of the gender identity
  that the employee asserts.
      40. Braidwood also enforces a sex-specific dress-and-grooming code that re-
  quires men and women to wear professional attire according to their biologically as-
  signed sex. Men are forbidden to wear earrings, but women may. See Exhibit 4 at p. 3.
  Men who have customer contact must wear a tie (or bow tie); women are not required
  or even permitted to wear ties. See id. Women are allowed to wear skirts, blouses,




  plaintiffs’ fourth amended class-action complaint                            Page 10 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21              Page 11 of 24 PageID 1229



  shoes with heels, and fingernail polish, while men are forbidden to wear any of these
  accoutrements. See id. at 1–4. Cross-dressing of any sort is strictly prohibited.
      41. Dr. Hotze enforces this sex-specific dress-and-grooming code not only to
  maintain the professionalism of his businesses, but also because of his belief in the

  Bible, which requires men to dress as men and requires women to dress as women.
  See Deuteronomy 22:5 (KJV) (“A woman shall not wear anything that pertains to a
  man, nor shall a man put on a woman’s garment, for all who do so are an abomination
  to the LORD your God.”).

      42. Braidwood is self-insured and provides health insurance to its employees.
  Because Braidwood has more than 50 employees, it is compelled to offer ACA-
  compliant health insurance or face heavy financial penalties. See 26 U.S.C.
  § 4980H(c)(2).
      43. Braidwood’s self-insured health plan is administered by a company called
  Entrust.
      44. On December 20, 2018, Entrust issued a new Employee Benefit Plan Doc-
  ument (also known as the Summary Plan Description) for Braidwood’s self-insured
  health plan, which describes changes to the plan that took effect on December 1,
  2018. See Exhibit 5.
      45. In this document, Entrust redefined the term “spouse” to include individ-
  uals in same-sex marriages. Entrust made this change on its own initiative, without
  Dr. Hotze’s knowledge or approval.
      46. Because of this change, Braidwood’s health plan now recognizes same-sex
  marriage effective December 1, 2018, even though this is contrary to Dr. Hotze’s
  religious beliefs.
      47. On January 27, 2019, Dr. Hotze discovered that this change had been made
  to Braidwood’s health plan. On February 14, 2019, Dr. Hotze wrote a letter to En-
  trust that stated:


  plaintiffs’ fourth amended class-action complaint                           Page 11 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21             Page 12 of 24 PageID 1230


         I am unwilling to allow Braidwood’s plan to recognize same-sex mar-
         riage. Braidwood is a Christian business and I operate all of my busi-
         nesses according to Christian beliefs and teaching. I cannot allow Braid-
         wood’s plan to define marriage in a manner that contradicts my reli-
         gious beliefs or Christian teaching on marriage and sexuality.

         I therefore respectfully ask you to amend the definition of “spouse” to
         include only marriages between one man and one woman.

         If you believe that the law prohibits Entrust from amending Braid-
         wood’s plan in this manner, please write back to me and let me know. I
         do not want Entrust to violate the law, and if you believe that the law
         prevents you from accommodating this request then I will seek declar-
         atory relief in court against the relevant government officials.
  See Exhibit 6.
      48. On February 22, 2019, Entrust wrote back to Dr. Hotze and wrote:

         [W]e firmly believe that our current definition of “spouse” in the [Sum-
         mary Plan Description] is in line with the clear law of the United States.
         However, we completely understand that you feel differently due to
         religious convictions and personal beliefs, which we obviously respect.
         As the Plan Sponsor of the Braidwood Employee Benefit Plan Trust,
         you control the terms of your plan. If you feel that you need to take
         legal action on this issue, that is completely up to you as the Trustee.
         We respect your decision to do so, but we cannot influence your deci-
         sion one way or another on pursuing same.
  See Exhibit 7.

  Claim 1:         The Religious Freedom Restoration Act Compels
                   Exemptions To Bostock’s Interpretation Of Title VII
      49. The Religious Freedom Restoration Act (RFRA) prohibits the federal gov-
  ernment from substantially burdening the exercise of religion. 42 U.S.C. § 2000bb-
  1. The only exception is when the federal government demonstrates that the applica-
  tion of the burden to the affected individual represents the “least restrictive means”
  of advancing “a compelling governmental interest.” 42 U.S.C. § 2000bb-1(b); De-
  Otte v. Azar, 332 F.R.D. 173, 188 (N.D. Tex. 2019).




  plaintiffs’ fourth amended class-action complaint                           Page 12 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21             Page 13 of 24 PageID 1231



      50. Title VII, as interpreted in Bostock and the EEOC’s guidance documents,
  substantially burdens the plaintiffs’ religious freedom by preventing them from oper-
  ating their places of employment in accordance with Christian teaching.
      51. There is no compelling governmental interest in forcing objecting religious

  employers to comply with Bostock’s interpretation of Title VII, which is evident from
  the fact that Congress has refused to enact legislation to compel these objecting reli-
  gious employers to comply with this novel interpretation of Title VII.
      52. The plaintiffs bring this claim on behalf of a class of all employers in the

  United States who oppose homosexual or transgender behavior for sincere religious
  reasons.
      53. The plaintiffs request a declaratory judgment that RFRA protects the class
  members’ prerogatives to: (a) Refuse to employ individuals who are engaged in sex-
  ually immoral behavior, including homosexuality; (b) Refuse to employ individuals
  who are engaged in gender non-conforming behavior, including cross-dressing, trans-
  vestism, efforts to change or transition one’s gender, or asserting a gender identity
  that departs from one’s biological sex; (c) Refuse to recognize same-sex marriage or
  offer benefits to same-sex partners of their employees; (d) Enforce sex-specific dress
  and grooming codes; and (e) Prohibit employees from entering or using restrooms
  designated for the opposite biological sex.

  Claim 2:      The Free-Exercise Clause Compels Exemptions To
                Bostock’s Interpretation Of Title VII
      54. Title VII, as interpreted in Bostock and the EEOC’s guidance documents,
  violates the Free Exercise Clause by failing to exempt religious employers from its
  prohibition on sex discrimination.
      55. Title VII is not a law of “general applicability” because it exempts religious
  employers from its prohibition on religious discrimination. See 42 U.S.C. § 2000e-




  plaintiffs’ fourth amended class-action complaint                         Page 13 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21               Page 14 of 24 PageID 1232



  1(a) (“This subchapter shall not apply to . . . a religious corporation, association, ed-
  ucational institution, or society with respect to the employment of individuals of a
  particular religion to perform work connected with the carrying on by such corpora-
  tion, association, educational institution, or society of its activities.”). Title VII also

  exempts employers with fewer than 15 employees. Oregon v. Smith, 494 U.S. 872
  (1990), is therefore inapplicable, and the plaintiffs’ Free Exercise claims should be
  analyzed under the strict scrutiny of Sherbert v. Verner, 374 U.S. 398 (1963).
      56. If Oregon v. Smith forecloses the plaintiffs’ free-exercise claims, then Oregon

  v. Smith should be overruled.
      57. The plaintiffs bring this claim on behalf of a class of all employers in the
  United States who oppose homosexual or transgender behavior for sincere religious
  reasons.
      58. The plaintiffs request a declaratory judgment that the Free Exercise Clause
  protects the class members’ prerogatives to: (a) Refuse to employ individuals who are
  engaged in sexually immoral behavior, including homosexuality; (b) Refuse to employ
  individuals who are engaged in gender non-conforming behavior, including cross-
  dressing, transvestism, efforts to change or transition one’s gender, or asserting a gen-
  der identity that departs from one’s biological sex; (c) Refuse to recognize same-sex
  marriage or offer benefits to same-sex partners of their employees; (d) Enforce sex-
  specific dress and grooming codes; and (e) Prohibit employees from entering or using
  restrooms designated for the opposite biological sex.




  plaintiffs’ fourth amended class-action complaint                             Page 14 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21             Page 15 of 24 PageID 1233


  Claim 3:      The First Amendment Right Of Expressive Association
                Compels Exemptions To Bostock’s Interpretation Of Title
                VII
      59. Title VII, as interpreted in Bostock and the EEOC’s guidance documents,
  violates the First Amendment right of expressive association by failing to exempt em-
  ployers who oppose homosexual or transgender behavior. See Boy Scouts v. Dale, 530
  U.S. 640 (2000).
      60. The plaintiffs bring this claim on behalf of a class of all employers in the
  United States who oppose homosexual or transgender behavior for religious or non-

  religious reasons.
      61. The plaintiffs request a declaratory judgment that the First Amendment
  right of expressive association protects the class members’ prerogatives to: (a) Refuse
  to employ individuals who are engaged in sexually immoral behavior, including ho-
  mosexuality; (b) Refuse to employ individuals who are engaged in gender non-con-
  forming behavior, including cross-dressing, transvestism, efforts to change or transi-
  tion one’s gender, or asserting a gender identity that departs from one’s biological
  sex; (c) Refuse to recognize same-sex marriage or offer benefits to same-sex partners
  of their employees; (d) Enforce sex-specific dress and grooming codes; and (e) Pro-
  hibit employees from entering or using restrooms designated for the opposite biolog-
  ical sex.

  Claim 4:      Title VII, As Interpreted In Bostock, Does Not Prohibit
                Discrimination Against Bisexual Employees
      62. Bostock’s interpretation of Title VII does not prohibit discrimination against
  bisexual employees, so long as the employer regards bisexual behavior or orientation
  as equally unacceptable in a man or a woman. See, e.g., Bostock v. Clayton County, 140
  S. Ct. 1731, 1742 (2020) (“Take an employer who fires a female employee for tardi-
  ness or incompetence or simply supporting the wrong sports team. Assuming the em-
  ployer would not have tolerated the same trait in a man, Title VII stands silent.”); see




  plaintiffs’ fourth amended class-action complaint                          Page 15 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21             Page 16 of 24 PageID 1234



  also id. at 1740 (“[F]iring [a] person for actions or attributes it would tolerate in an
  individual of another sex . . . discriminates against that person in violation of Title
  VII.”).
      63. The EEOC’s website, however, incorrectly states that Bostock prohibits “fir-

  ing individuals because of their sexual orientation,” even though it remains legal to
  fire an individual because of a bisexual orientation that would not be tolerated in
  someone of the opposite sex. See https://bit.ly/2ZnB0bI (last visited on June 17,
  2021) (attached as Exhibit 3).

      64. The plaintiffs request a declaratory judgment that Title VII allows employ-
  ers to discriminate against bisexuals, so long as the employer regards bisexual behavior
  or orientation as equally unacceptable in a man or a woman.
      65. The plaintiffs bring this claim on behalf of a class of all employers in the
  United States who oppose homosexual or transgender behavior for religious or non-
  religious reasons.

  Claim 5:        Title VII, As Interpreted In Bostock, Does Not Prohibit
                  Employers From Establishing Sex-Neutral Rules Of
                  Conduct That Exclude Practicing Homosexuals And
                  Transgender Individuals From Employment
      66. Bostock’s interpretation of Title VII does not prohibit employers from firing
  or refusing to hire individuals who engage in homosexual or transgender conduct, so

  long the employer has established rules of conduct that apply equally to both sexes
  and would lead to the same result if the employee’s biological different were different.
  These rules include, but are not limited to, any of the following:

            No employee, male or female, may enter a gay bar or gay bathhouse.

            No employee, male or female, may engage in the sexual practices asso-
            ciated with homosexuality.




  plaintiffs’ fourth amended class-action complaint                          Page 16 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21              Page 17 of 24 PageID 1235


         No employee, male or female, may engage in “deviate sexual inter-
         course,” as that term is defined in section 25.02 of the Texas Penal
         Code.1

         No employee, male or female, may use Grindr (or other dating apps
         used primarily by homosexuals).

         No employee, male or female, may seek or obtain hormone therapy
         unless it is prescribed for a medical condition other than gender dys-
         phoria.

         No employee, male or female, may undergo surgery to modify their
         genitals, unless that surgery is needed for a medical condition other
         than gender dysphoria.
  Rules of this sort obviously have a disparate impact on homosexual and transgender
  employees, but that is not a problem under Title VII, which prohibits only discrimi-
  nation on account of “sex.” See Bostock v. Clayton County, 140 S. Ct. 1731, 1746–47
  (2020) (“We agree that homosexuality and transgender status are distinct concepts
  from sex.”). Sex-neutral rules of conduct remain permissible under Bostock, so long as
  the employer can truthfully assert that he would fire an employee of the opposite sex

  for the identical conduct. See Bostock v. Clayton County, 140 S. Ct. 1731, 1742 (2020)
  (“Take an employer who fires a female employee for tardiness or incompetence or
  simply supporting the wrong sports team. Assuming the employer would not have
  tolerated the same trait in a man, Title VII stands silent.”).
      67. The plaintiffs request a declaratory judgment that Title VII allows employ-
  ers to refuse to employ individuals who engage in homosexual or transgender behav-
  ior, so long as they do so according to rules of conduct that apply equally to both

  sexes and would lead to the same result if the employee’s biological sex were different.




  1. Section 25.02 defines “deviate sexual intercourse” as “any contact between the
     genitals of one person and the mouth or anus of another person with intent to
     arouse or gratify the sexual desire of any person.”


  plaintiffs’ fourth amended class-action complaint                          Page 17 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21             Page 18 of 24 PageID 1236



      68. The plaintiffs bring this claim on behalf of a class of all employers in the
  United States who oppose homosexual or transgender behavior for religious or non-
  religious reasons.

  FACTS RELATED TO STANDING—BEAR CREEK BIBLE CHURCH
      69. Bear Creek Bible Church is subject to Title VII because it has 15 or more
  employees. Some of these employees are non-ministerial employees such as secretaries
  and custodians.
      70. Bear Creek Bible Church engages in conduct prohibited by Bostock’s inter-
  pretation of Title VII. Specifically, Bear Creek Bible Church (a) Refuses to employ
  individuals who are engaged in sexually immoral behavior, including homosexuality;
  (b) Refuses to employ individuals who are engaged in gender non-conforming behav-
  ior, including cross-dressing, transvestism, efforts to change or transition one’s gen-

  der, or asserting a gender identity that departs from one’s biological sex; (c) Refuses
  to recognize same-sex marriage or offer benefits to same-sex partners of its employees;
  and (d) Prohibits employees from entering or using restrooms designated for the op-
  posite biological sex.
      71. Bear Creek Bible Church is suffering “injury in fact” because Bostock’s in-
  terpretation of Title VII threatens it with penalties and lawsuits for following the

  teachings of its Christian faith.
      72. Bear Creek Bible Church is suffering an additional “injury in fact” because
  Bostock’s interpretation of Title VII compels the church to violate the teachings of its
  Christian faith regardless of whether it chooses to comply with the statute. If Bear
  Creek chooses to comply with Title VII’s prohibition on “sex” discrimination, then it
  will contradict the Bible’s teachings on homosexuality. See, e.g., Romans 1:26–28; 1
  Timothy 1:8–11; 1 Corinthians 6:9–11; Leviticus 18:22; Leviticus 20:13; 1 Timothy
  2:12. But if Bear Creek chooses to disregard the statute in the absence of judicial




  plaintiffs’ fourth amended class-action complaint                          Page 18 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21                 Page 19 of 24 PageID 1237



  relief, then it will violate the Bible’s instruction to obey the civil authorities. See Ro-
  mans 13:1–2 (NIV) (“1Let everyone be subject to the governing authorities, for there
  is no authority except that which God has established. The authorities that exist have
  been established by God. 2Consequently, whoever rebels against the authority is re-

  belling against what God has instituted, and those who do so will bring judgment on
  themselves.”). This makes it impossible for Bear Creek to operate without violating
  one or more of its sincere religious convictions. This inflicts “injury in fact” and sub-
  stantially burdens Bear Creek’s exercise of its Christian faith.

      73. These “injuries in fact” are “fairly traceable” to the defendants, who are
  charged with enforcing Title VII as interpreted by the Supreme Court, and they will
  be redressed by the requested declaratory relief.

                FACTS RELATED TO STANDING — BRAIDWOOD
                           MANAGEMENT INC.
      74. Braidwood Management Inc. has suffered or will suffer numerous injuries
  in fact:

             (1) It cannot operate its business in accordance with its Christian faith
             without exposing itself to a risk of penalties and lawsuits;

             (2) It is being forced to choose between two outcomes that will violate
             its religious convictions, as it must either defy Title VII as interpreted
             by the Supreme Court (which violates its religious duty to obey the civil
             authorities) or comply with Bostock (which violates its religious convic-
             tions regarding homosexual and transgender behavior);

             (3) Its third-party administrator unilaterally changed the terms of its
             self-insured health plan to recognize same-sex marriage, out of a belief
             that this change was compelled by law;

             (4) Braidwood must choose between acquiescing to the third-party ad-
             ministrator’s changes, or instructing its third-party administrator to do
             something that the administrator regards as illegal, either of which im-
             poses injury on Braidwood by either violating its religious convictions
             or harming its relationship with its third-party administrator.




  plaintiffs’ fourth amended class-action complaint                               Page 19 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21              Page 20 of 24 PageID 1238



      75. These “injuries in fact” are “fairly traceable” to the defendants, who are
  charged with enforcing Title VII as interpreted by the Supreme Court, and they will
  be redressed by the requested declaratory relief.
      76. The first two injuries in fact are directly caused by Title VII’s prohibition on

  “sex” discrimination and the defendants’ duty to enforce it. Because the EEOC en-
  forces Title VII through litigation, the Attorney General and the Department of Jus-
  tice necessarily have a role in the enforcement of Title VII, especially when an EEOC
  lawsuit is appealed or reaches the Supreme Court.

      77. The third and fourth injuries are fairly traceable to the EEOC’s refusal to
  publicly acknowledge that the rights of religious employers under federal RFRA
  trump any obligation to recognize same-sex marriage or comply with Bostock’s inter-
  pretation of Title VII.
      78. The EEOC is already suing religious employers for violating its interpreta-
  tion of Title VII — and it will continue doing so unless it is stopped by this Court. See
  EEOC v. R.G. & G.R. Harris Funeral Homes Inc., 884 F.3d 560 (6th Cir. 2018).

                        CLASS-ACTION ALLEGATIONS
      79. The plaintiffs bring this class action under Rule 23(b)(2) of the federal rules
  of civil procedure.

      80. Plaintiffs Bear Creek Bible Church and Braidwood Management Inc. seek
  to represent two classes. The first class comprises all employers in the United States
  who oppose homosexual or transgender behavior for sincere religious reasons. The
  second class comprises all employers in the United States who oppose homosexual or
  transgender behavior for religious or non-religious reasons. Bear Creek and Braid-
  wood seek to be appointed joint representatives of each of these two classes.
      81. The number of employers in each of the two classes makes joinder of the
  individual class members impractical.




  plaintiffs’ fourth amended class-action complaint                           Page 20 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21               Page 21 of 24 PageID 1239



      82. There are questions of law common to the first class, including: (a) Whether
  RFRA compels exemptions to Bostock’s interpretation of Title VII; and (b) Whether
  the Free Exercise Clause compels exemptions to Bostock’s interpretation of Title VII.
      83. There are questions of law common to the second class including: (a)

  Whether the First Amendment right of expressive association compels exemptions to
  Bostock’s interpretation of Title VII; (b) Whether Title VII, as interpreted in Bostock,
  allows employers to discriminate against bisexuals, so long as the employer regards
  bisexual behavior or orientation as equally unacceptable in a man or a woman; and (c)

  Whether Title VII, as interpreted in Bostock, allows employers to exclude homosexuals
  and transgender individuals from employment by establishing sex-neutral rules of
  conduct.
      84. Bear Creek and Braidwood’s claims are typical of other members of the clas-
  ses. Each of them wishes to preserve their rights to (a) Refuse to employ individuals
  who are engaged in sexually immoral behavior, including homosexuality; (b) Refuse
  to employ individuals who are engaged in gender non-conforming behavior, includ-
  ing cross-dressing, transvestism, efforts to change or transition one’s gender, or as-
  serting a gender identity that departs from one’s biological sex; (c) Refuse to recog-
  nize same-sex marriage or offer benefits to the same-sex partners of its employees; (d)
  Enforce sex-specific dress and grooming codes; and (e) Prohibit employees from en-
  tering or using restrooms designated for the opposite biological sex.
      85. Bear Creek and Braidwood adequately represent the interests of the classes,
  and they have no interests antagonistic to either of the classes.
      86. A class action is appropriate under Rule 23(b)(2) because the defendants
  are acting on grounds that apply generally to the classes, so that final injunctive relief
  or corresponding declaratory relief is appropriate respecting the classes as a whole.




  plaintiffs’ fourth amended class-action complaint                            Page 21 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21            Page 22 of 24 PageID 1240


                             DEMAND FOR RELIEF
      87. The plaintiffs respectfully request that the court:

          a.     certify a class of all employers in the United States who oppose ho-
                 mosexual or transgender behavior for sincere religious reasons;

          b.     certify a separate class of all employers in the United States who op-
                 pose homosexual or transgender behavior for religious or non-reli-
                 gious reasons;
          c.     award the declaratory relief described in paragraphs 53, 58, 61, 64,
                 and 67;
          d.     award costs and attorneys’ fees under 42 U.S.C. § 1988;
          e.     award all other relief that the Court deems just, proper, or equitable.

                                             Respectfully submitted.

                                              /s/ Jonathan F. Mitchell
   Gene P. Hamilton                          Jonathan F. Mitchell
   Virginia Bar No. 80434                    Texas Bar No. 24075463
   Vice-President and General Counsel        Mitchell Law PLLC
   America First Legal Foundation            111 Congress Avenue, Suite 400
   300 Independence Avenue SE                Austin, Texas 78701
   Washington, DC 20003                      (512) 686-3940 (phone)
   (202) 964-3721 (phone)                    (512) 686-3941 (fax)
   gene.hamilton@aflegal.org                 jonathan@mitchell.law

   H. Dustin Fillmore III
   Texas Bar No. 06996010
   Charles W. Fillmore
   Texas Bar No. 00785861
   The Fillmore Law Firm, LLP
   201 Main Street, Suite 801
   Fort Worth, Texas 76102
   (817) 332-2351 (phone)
   (817) 870-1859 (fax)
   dusty@fillmorefirm.com
   chad@fillmorefirm.com
                                             Counsel for Plaintiffs and
   Dated: June 17, 2021                      the Proposed Classes




  plaintiffs’ fourth amended class-action complaint                        Page 22 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21             Page 23 of 24 PageID 1241


                         CERTIFICATE OF CONSENT
      I certify that I have conferred with Benjamin Takemoto, counsel for the defend-

  ants, and he has consented to the filing of this fourth amended class-action complaint.

                                              /s/ Jonathan F. Mitchell
                                             Jonathan F. Mitchell
                                             Counsel for Plaintiffs and
                                             the Proposed Classes




  plaintiffs’ fourth amended class-action complaint                         Page 23 of 24
Case 4:18-cv-00824-O Document 86 Filed 06/17/21          Page 24 of 24 PageID 1242


                           CERTIFICATE OF SERVICE
      I certify that on June 17, 2021, I served this document through CM/ECF upon:

  Benjamin T. Takemoto
  Trial Attorney
  United States Department of Justice
  Civil Division, Federal Programs Branch
  P.O. Box No. 883, Ben Franklin Station
  Washington, DC 20044
  (202) 532-4252 (phone)
  (202) 616-8460 (fax)
  benjamin.takemoto@usdoj.gov

  Counsel for Defendants



                                             /s/ Jonathan F. Mitchell
                                            Jonathan F. Mitchell
                                            Counsel for Plaintiffs and
                                            the Proposed Classes




  plaintiffs’ fourth amended class-action complaint                      Page 24 of 24
